     Case 3:20-cv-00058-HEH Document 17 Filed 03/09/20 Page 1 of 4 PageID# 111



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TEAL HEREK, individually and on behalf of       ) Case No.: 3:20-cv-00058-HEH
all others similarly situated,                  )
                                                )
         Plaintiff,                             ) PLAINTIFF’S NOTICE OF CONSENT
                                                ) TO SUE FORM FOR SONYA HARRIS
v.                                              )
                                                )
CIRCLE 2, INC. dba DADDY RABBITS, a             )
Virginia Corporation; WILLIAM PYLIARIS,         )
an individual; ANDREAS PYLIARIS, an             )
individual; and DOES 1 through 10, inclusive,   )
                                                )
         Defendants.                            )
                                                )
                                                )
                                                )
                                                )




                 PLAINTIFF’S NOTICE OF CONSENT TO SUE FORM FOR SONYA HARRIS
                                                                              PAGE 1 OF 2
 Case 3:20-cv-00058-HEH Document 17 Filed 03/09/20 Page 2 of 4 PageID# 112




       COMES NOW plaintiff Teal Herek (“Plaintiff”), named plaintiff herein, by and through

her undersigned counsel, and hereby gives notice of the attached “Consent to Sue” form with

respect to the following person:

           •   Sonya Harris


Dated: March 6, 2020                         /s/ Suzanne S. Long
                                             Suzanne S. Long
                                             Virginia Bar No. 46462
                                             David A.C. Long
                                             Virginia Bar No. 51057
                                             MEYER BALDWIN LONG & MOORE LLP
                                             5600 Grove Avenue
                                             Richmond, Virginia 23226
                                             Telephone: (804) 285-3888
                                             Fax: (804) 285-7779
                                             slong@meyerbaldwin.com
                                             davidaclong@gmail.com

                                             John P. Kristensen
                                             California Bar No. 224132
                                             KRISTENSEN LLP
                                             12540 Beatrice Street, Suite 200
                                             Los Angeles, California 90066
                                             Telephone: (310) 507-7924
                                             Fax: (310) 507-7906
                                             john@kristensenlaw.com
                                             (Pro Hac Vice)

                                             Jarrett L. Ellzey
                                             Texas Bar No. 24040864
                                             HUGHES ELLZEY, LLP
                                             1105 Milford Street
                                             Houston, Texas 77066
                                             Telephone: (713) 554-2377
                                             Fax: (888) 995-3335
                                             jarrett@hughesellzey.com
                                             (Pro Hac Vice forthcoming)
                                              Attorneys for Plaintiff




               PLAINTIFF’S NOTICE OF CONSENT TO SUE FORM FOR SONYA HARRIS
                                                                                 PAGE 2 OF 2
DocuSign Envelope ID: 7812653A-D844-4BCB-BCA5-1798744C3A09
               Case 3:20-cv-00058-HEH Document 17 Filed 03/09/20 Page 3 of 4 PageID# 113
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                           CONSENT FORM FOR WAGE CLAIM

            Printed Name: Sonya Harris

                TEAL HEREK vs Circle 2, Inc. dba DADDY RABBITS, a Virginia Corporation;
             WILLIAM PYLIARIS, an individual; ANDREAS PYLIARIS, and individual; and DOES 1
                                          through 10, inclusive,

                                Eastern District of Virginia Case No. 3:20-cv-00058

            1.       I consent and agree to be represented by Kristensen LLP or Hughes Ellzey,
            LLP or David A.C Long, Esq., to pursue my claims of unpaid overtime and/or
            minimum wage and/or improper Tip Pooling through the lawsuit filed against my
            employer under the Fair Labor Standards Act and/or applicable state laws.


            2.        I intend to pursue my claim individually, unless and until the court certifies
            this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.


            3.       To the best of my knowledge. I meet the following criteria: I worked for
            Daddy Rabbits as a dancer at some point between January 31, 2017 and the
            present.




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
DocuSign Envelope ID: 7812653A-D844-4BCB-BCA5-1798744C3A09
               Case 3:20-cv-00058-HEH Document 17 Filed 03/09/20 Page 4 of 4 PageID# 114
                                                                                       John P. Kristensen
                                                                                      Jesenia A. Martinez
                                                                                         Jacob J. Ventura


            4.       If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.

                                                                      3/4/2020
            (Signature) __________________________ (Date Signed) _____________________
                        Sonya Harris




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
